Title: [June 1769]
From: Washington, George
To: 




June 1. Set of from Towlston with the Compy. that went up yesterday on our return home and reachd Mt. Vernon abt. 6 oclock.
 


2. Went to Alexandria to Mr. Saml. Johnsons Funeral Sermon & returned to Dinr.


   
   Samuel Johnston (Johnson) had been living on part of the Clifton’s Neck land that GW bought in 1760. He remained as a tenant, paying GW 1,013 pounds of tobacco annually for his lot, which was probably at least 100 acres. In 1762 Johnston leased two more lots in Clifton’s Neck from GW at the same rental fee. Johnston also ran a ferry from his land to the Maryland shore. His son, Samuel Jr., worked for GW in his wheat and tobacco crops from 1762 to 1764. Johnston was survived by his widow, Hannah, seven children (at least four of whom were married), and two grandchildren (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 77, 132, 134, 200; King, Abstracts of WillsJ. Estelle Stewart King. Abstracts of Wills and Inventories, Fairfax County, Virginia, 1742–1801: With Rent Rolls for 1761 and 1774. 2d ed. Baltimore, 1978., 27).



 


3. Mr. Warnr. Washington & family—Mrs. Bushrod and hers—& Mr. Magowan all went away this day. I rid to Muddy hole Doeg run and the Mill.
 


4. At home all day—alone.
 


5. Dined at Belvoir—Mrs. Washington and Patcy Custis going with me.
 


6. At home all day—Mrs. Fairfax, Colo. Fairfax & Mr. Wormely the elder ding. here & returning in the afternoon.


   
   Ralph Wormeley (1715–1790), one of the wealthiest planters in the colony, lived at his family’s old home, Rosegill, on the south bank of the Rappahannock River near Urbanna. He served as burgess from Middlesex County 1742–64 and later became comptroller of the Rappahannock River Naval District. He was twice married: in 1736 to Sally Berkeley, daughter of Edmund Berkeley of Middlesex County, and after her death (c.1741), to Jane, probably daughter of James Bowles of St. Mary’s County, Md.




   
 


7. Rid into the Neck and to Muddy hole & returnd to Dinner.
 


8. Went with Mrs. Washington & Patcy Custis on a visit to Mr. Wm. Digges & returnd in the Afternoon.
 


9. Rid to Captn. Posey’s—from thence to the Mill & then home.

	
   
   John Posey had recently gone to Maryland, where he married Elizabeth Adair of Chestertown. He had not yet brought his bride home to Rover’s Delight, but GW today saw the sad state of affairs that would greet the newly married couple there. Almost everything not mortgaged to GW had been attached by the Fairfax County sheriff to be sold for payment of various debts, and, according to Posey’s son Hanson, the slaves would be without bread in a few days and the horses had nothing to eat at all. Furthermore, several merchants had brought suit against Posey and GW in the county court to force a sale of the mortgaged property. No action had been taken on the suit to date, but clearly matters had, as GW wrote to Posey two days later, “come to a Crisis.” He must either find money to pay all his debts before the end of the year or sell his lands and slaves (11 June 1769, DLC:GW).



 


10. At home all day.
 


11. Went to Pohick Church. Dined at Captn. McCarty’s. Stood for Mr. Chichesters Child & came home in the Aftern.


   
   The second son of Richard and Sarah McCarty Chichester, born 27 Feb. 1769, is here being christened Daniel McCarty Chichester in his grandfather’s home.




 


12. Rid to Muddy hole Doeg Run, and the Mill. Doctr. Rumney (& Mr. Stedlar, who came yesterday afternoon) Mr. Robt. Scott & Mr. Hy. Peake Dind here. Also Sally Carlyle.


   
   Robert Scott was a Scottish merchant of Dumfries.



 


13. Went into the Neck.
 


14. Rid to Muddy hole, Doeg Run, and Mill & from thence went to Belvoir to pay my respects to Lord Fairfax. Dind there & returnd in the Afternoon. S. Carlyle wt. Ho[me].
 


15. Rid to Muddy hole Doeg run and Mill & returnd to Dinner.
 


16. At home all day. Mr. Robt. Alexander & his Brothr. Geo. Dind here and went away in the Afternoon.
 


17th. Rid to Muddy hole, Doeg Run, & Mill Plantation.
 


18. At home all day—alone.
 


19. Went up to Court & returnd in the Evening.


   
   The June court lasted until 24 June. GW and his fellow justice Alexander Henderson arrived today immediately after the first item of business was finished (Fairfax County Order Book for 1768–72, 143–92, Vi Microfilm).


   
   
   In Alexandria today GW settled with Pierce Bayly for this year’s taxes. His personal bill was £1 10s. cash for the public tax on his chariot and chair, £2 2s. cash for miscellaneous fees, and 4,754 pounds of tobacco for the county and parish levies: 534 pounds to Fairfax County for 89 tithables at 6 pounds each, 1,140 pounds to Fairfax Parish for 19 tithables at 60 pounds each, and 3,080 to Truro Parish for 70 tithables at 44 pounds each (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 291, 293).



 


20. Went up to Court again & returnd in the Evening with Colo. Mason, Mr. Scott and Mr. Bryan Fairfax.


   
   GW was again a little late for court, being recorded present with John Carlyle shortly after it began (Fairfax County Order Book for 1768–70, 153, Vi Microfilm).



 


21. Mr. Fairfax went away in the Morning to Court. The other Gentln. stayd all day.


   
   GW remained at Mount Vernon with his company.



 


22. Colo. Mason & Mr. Scott went away & I to Court again.


   
   GW arrived after the court’s second item of business for the day (Fairfax County Order Book for 1768–70, 168, Vi Microfilm).




 


23. Went to Court again and returnd in the afternoon.


   
   GW, Col. John West, and Charles Broadwater were recorded present about a fifth of the way through today’s court proceedings (Fairfax County Order Book for 1768–70, 180, Vi Microfilm).



 


24. Rid to Muddy hole, Doeg Run, & Mill & returnd to Dinner. Lord Fairfax, the two Colo. Fairfax’s & Mr. Digges dind here & returnd.
 


25. I dined at Belvoir & returnd in the Eveng.
 


26. At home all day—Measuring salt from a Bermudian.


   
   a bermudian: GW is here receiving salt from a Bermudian vessel, which likely came from Turks Islands in the British West Indies.



 


27. Rid into the Neck, and to Muddy hole.
 


28. Rid to the Harvest Field at Doeg Run & returnd to Dinner.
 


29. Went to the same place again, & Returnd also to Dinner. In the Afternoon Doctr. Rumney came on a visit to Betty.
 


30. Went into the Neck where my Harvest People had movd to and returnd to Dinner. Doctr. Rumney went away after Breakfast.
